In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐4151 
MILWAUKEE  POLICE  ASSOCIATION,  MICHAEL  V.  CRIVELLO,  and 
JOSEPH A. ANDERER, 
                                      Plaintiffs‐Appellants, 

                                  v. 

CITY OF MILWAUKEE, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
            No. 16‐CV‐1118 — J. P. Stadtmueller, Judge. 
                     ____________________ 

        ARGUED APRIL 4, 2017 — DECIDED MAY 3, 2017 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  KANNE  and  ROVNER, 
Circuit Judges. 
    KANNE,  Circuit  Judge.  The  Milwaukee  Police  Association 
and officers Michael V. Crivello and Joshua A. Anderer chal‐
lenge a provision in Milwaukee’s corporate charter requiring 
all law enforcement, fire, and emergency personnel to reside 
within fifteen miles of city limits.  
2                                                            No. 16‐4151 

    Milwaukee’s  corporate  charter  previously  required  all 
city  employees  to  live  within  city  limits.  But  in  2013,  the 
Wisconsin legislature passed a statute prohibiting local gov‐
ernments from imposing a residency requirement as a condi‐
tion  of  employment.  Wis.  Stat.  § 66.0502(3)(a)  (2013).  The 
statute,  however,  allows  a  local  government  to  “impose  a 
residency requirement on law enforcement, fire, or emergen‐
cy personnel that requires such personnel to reside within 15 
miles  of  the  jurisdictional  boundaries  of  the  local  govern‐
mental unit.” Wis. Stat. § 66.0502(4)(b). 
    After the statute passed, Milwaukee refused to follow it. 
Milwaukee instead passed a resolution announcing its intent 
to enforce its original residency requirement, citing the Wis‐
consin Constitution’s home‐rule provision as authority. Wis. 
Const.  art.  XI,  §  3(1). The  police  association  filed  suit, argu‐
ing  that  the  City  could  not  enforce  the  residency  require‐
ment  under  the  home‐rule  provision.  The  Wisconsin  Su‐
preme  Court  agreed.  Black  v.  City  of  Milwaukee,  882  N.W.2d 
333, 342–50 (Wis. 2016). Four weeks later, the City amended 
its corporate charter to require all law enforcement, fire, and 
emergency  personnel  to  reside  within  fifteen  miles  of  city 
limits—a requirement consistent with the Wisconsin statute. 
The City gave affected employees six months from the date 
that  the  amended  charter  became  effective  to  comply.1  If 
compliance within that timeframe proved impossible, affect‐
ed  employees  could  petition  the  Milwaukee  Board  of  Fire 
and  Police  Commissioners  for  an  extension  or  a  temporary 
hardship exception. 
                                                 
1  Employees  actually  had  nearly  ninth  months  to  comply.  The  amend‐

ment passed on July 26, 2016, but became effective on October 11, 2016. 
The six‐month compliance window started from the latter date.  
No. 16‐4151                                                           3

    The plaintiffs then sued. They claimed that the Wisconsin 
statute  gives  them  a  vested  right  to  live  outside  of  the  City 
and  that  Milwaukee’s  new  residency  requirement  for  law 
enforcement, fire, and emergency personnel—adopted three 
years  after  the  Wisconsin  statute  became  effective—violates 
that  right.  Specifically,  the  plaintiffs  brought  a  claim  under 
§ 1983,  alleging  that  the  City  violated  the  Fourteenth 
Amendment’s  Due  Process  Clause,  and  a  claim  under  the 
Wisconsin Constitution’s related provision, Article I, § 1. The 
district court granted the City’s motion for judgment on the 
pleadings. This appeal followed.  
    To  start,  the  plaintiffs  conflate  vested  rights,  which  are 
protected  by  procedural  due  process,  with  substantive‐due‐
process rights. They labelled their § 1983 claim “Violation of 
Substantive Due Process (Property Right)”  but claimed that 
the  City  deprived  them  of  property  without  due  process  of 
law. (R. 1 at 9.) If the plaintiffs are arguing that the amended 
charter violates their substantive‐due‐process rights, we can 
dispose  of  the  claim  quickly.  Substantive  due  process  “pro‐
vides heightened protection against government interference 
with  certain  fundamental rights  and liberty interests.” Sung 
Park v. Ind. Univ. Sch. of Dentistry, 692 F.3d 828, 832 (7th Cir. 
2012)  (quoting  Washington  v.  Glucksberg,  521  U.S.  702,  720 
(1997)).  But  the  list  of  fundamental  rights  and  liberty  inter‐
ests  is  short.  Id.  And  municipal  employees  do  not  have  a 
fundamental  right  to  be  free  from  residency  requirements. 
See McCarthy v. Phila. Civil Serv. Comm’n, 424 U.S. 645, 645–46 
(1976); Gusewelle v. City of Wood River, 374 F.3d 569, 578 (7th 
Cir. 2004).  
  If,  on  the  other  hand,  the  plaintiffs  are  arguing  that  the 
amended charter violates procedural due process by retroac‐
4                                                         No. 16‐4151 

tively  depriving  them  of  a  vested  right,  we  have  rejected  a 
similar  argument  before.  Andre  v.  Bd.  of  Trs.  of  Vill.  of  May‐
wood, 561 F.2d 48, 50–51 (7th Cir. 1977). In Andre, the village 
passed an ordinance requiring certain municipal employees 
to reside within village limits as a condition of employment. 
The previous ordinance had allowed employees to work for 
the  village  despite  being  nonresidents.  The  employees 
claimed that the new ordinance violated their vested right to 
live outside of the village, a right that the original ordinance 
had  allegedly  created.  We  rejected  that  argument  for  two 
reasons:  first,  the  statute  did  not  create  a  vested  right,  and 
second, the ordinance applied only prospectively.  
    The  same  analysis  applies  here.  Under  Wisconsin  law, 
“[a] legislative enactment is presumed not to create ‘contrac‐
tual or vested rights but merely declares a policy to be pur‐
sued  until  the  legislature  shall  ordain  otherwise.’”  Madison 
Teachers, Inc. v. Walker, 851 N.W.2d 337, 379 (Wis. 2014) (quot‐
ing  Nat’l  R.R.  Passenger  Corp.  v.  Atchison,  Topeka  &  Santa  Fe 
Ry. Co., 470 U.S. 451, 466 (1985)). Unless a statute’s language 
clearly  expresses  the  state’s  intent  to  bind  itself,  a  statute 
does not create a vested right. Id. at 380.  
     Although  the  statute  here  abolishes  residency  require‐
ments generally, it does not create a vested right for law en‐
forcement,  fire,  and  emergency  personnel  to  live  wherever 
they  want.  Quite  the  opposite,  it  grants  local  governments 
the  authority  to  adopt  a  fifteen‐mile  radius  requirement  for 
those employees. We could not plausibly say that the plain‐
tiffs  have  a  vested  right  when  the  statute  expressly  allows 
the right to be taken away in this manner. Lands’ End, Inc. v. 
City of Dodgeville, 881 N.W.2d 702, 716 (Wis. 2016) (defining a 
“vested right” as one that is “so far perfected that it cannot 
No. 16‐4151                                                        5

be  taken  away  by  statute”).  No  employee  covered  by  the 
new residency requirement could have moved, and no new 
employee could have accepted a job, after Wisconsin passed 
its statute but before Milwaukee amended its corporate char‐
ter  and  reasonably  expected  to  be  free  from  a  residency  re‐
quirement  forever.  At  most,  the  plaintiffs  had  a  “right”  to 
live where they wanted, contingent upon the City not enact‐
ing  a  residency  requirement.  And  that  interest  does  not 
amount to a vested right. Andre, 561 F.2d at 51.  
    Second,  as  was  the  case  in  Andre,  the  residency  require‐
ment does not apply retroactively. A statute applies retroac‐
tively  if  it  “attaches  new  legal  consequences  to  events  com‐
pleted before its enactment.” Landgraf v. USI Film Prods., 511 
U.S.  244,  270  (1994).  And  here,  the  statute  does  not.  The 
amended corporate charter does not penalize those employ‐
ees who live outside of the fifteen‐mile radius “for having so 
resided  in  the  past.”  Andre,  561  F.2d  at  51.  Instead,  the 
amended charter requires only that all law enforcement, fire, 
and  emergency  personnel  live  within  fifteen  miles  of  city 
limits as a condition of continued employment. Simply put, 
the  residency  requirement  applies  only  prospectively  and 
attaches no  legal consequences  to  any  employee’s residency 
before the amendment.  
    The plaintiffs fare no better under the Wisconsin Consti‐
tution. Under the Wisconsin Constitution, state conduct vio‐
lates  a  person’s  substantive‐due‐process  rights  “if  the  con‐
duct  ‘shocks  the  conscience  …  or  interferes  with  rights  im‐
plicit in the concept of ordered society.’” Black, 882 N.W.2d at 
352 (quoting State ex rel. Greer v. Wiedenhoeft, 845 N.W.2d 373, 
386  (Wis.  2014)).  The  Wisconsin  Supreme  Court  rejected  a 
similar substantive‐due‐process claim in Black. In addition to 
6                                                        No. 16‐4151 

challenging the original residency requirement’s state consti‐
tutionality,  the  police  association  argued  in  Black  that  the 
City’s  continued  enforcement  of  the  original  residency  re‐
quirement  violated  its  Fourteenth  Amendment  substantive‐
due‐process  rights.  The  court  concluded  that  the  continued 
enforcement  of  the  original  residency  requirement  neither 
shocked  the  conscience  nor  deprived  the  association  of  a 
fundamental right or liberty. Id. at 352–54.  
    Although  the  association  in  Black  made  its  substantive‐
due‐process  argument  under  the  federal  constitution  rather 
than under the Wisconsin Constitution, because the constitu‐
tions  “provide  substantively  similar  due  process  guaran‐
tees,” the outcome here is no different. In re Mental Commit‐
ment  of  Christopher  S.,  878  N.W.2d  109,  121  n.18  (Wis.  2016). 
And the plaintiffs cannot distinguish this claim from that in 
Black. Indeed, the substantive‐due‐process arguments are the 
same  at  their  cores:  whether  enforcement  of  a  residency  re‐
quirement  after  the  legislature  passed  Wisconsin  Statute 
§ 66.0502  violates  the  respective  plaintiffs’  substantive‐due‐
process rights. 
     Likewise,  any  procedural‐due‐process  claim  also  fails 
under the Wisconsin Constitution. Under Wisconsin law, ret‐
roactive  legislation  that  affects  a  vested  right  must  satisfy 
due process. Neiman v. Am. Nat’l Prop. & Cas. Co., 613 N.W.2d 
160, 164 (Wis. 2000). The plaintiffs want us to apply the bal‐
ancing  test  that  the  Wisconsin  Supreme  Court  has  adopted 
for determining if a statute violates procedural due process. 
Id.  at  164–65;  Martin  by  Scoptur  v.  Richards,  531  N.W.2d  70, 
88–89  (Wis.  1995).  But  that  argument  misses  the  point:  a 
statute  only  implicates  the  Wisconsin  Constitution’s  due‐
process  guarantee  if  it  retroactively  affects  a  vested  right. 
No. 16‐4151                                                   7

Neiman,  613  N.W.2d  at  164.  And  as  discussed  above,  the 
plaintiffs do not have a vested right in being free from a res‐
idency requirement and the amended charter does not apply 
retroactively.  
  For  those  reasons,  the  district  court’s  decision  is 
AFFIRMED.